953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald James REED, Plaintiff-Appellant,v.Fred ABDALLA, Sheriff, Defendant,Jefferson County Commissioners;  Albert Olexia;  CharlesKlasic;  Edward Swiger, Defendants-Appellees.
No. 91-3799.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court entered an order on August 8, 1991, granting a motion to dismiss filed by the defendant Jefferson County Commissioners.   Plaintiff has appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all of the claims or parties involved in an action is not immediately appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).   Here, no Fed.R.Civ.P. 54(b) certification was issued.   The district court has not entered a final and appealable judgment during the pendency of this appeal.   Therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.